DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Allowed Claims: Claims 1-20 are allowed. 
Reasons for Allowance - the following is an examiner’s statement of reasons for allowance: 
Regarding the prior art: 
Claim 1 and similarly recited Claims 12 and 16 recites: “1. A method, comprising: communicating, by a system comprising a processor, a signal to a variable force magnet located at a first portion of a button, 
wherein a spring is coupled to the first portion of the button and to a second portion of the button, 
wherein a ferromagnetic material is located at the second portion of the button,
wherein the spring attracts the first portion of the button to the second portion of the button, and 
wherein the signal initiates a magnetic field at the variable force magnet, resulting in a mechanical force that resists pressing of the button, and 
wherein the variable force magnet and the ferromagnetic material are disposed along a first axis; and 
detecting, by the system, pressing of the button based on a first conductive material coupled to the first portion of the button interacting with a second conductive material coupled to the second portion of the button, 
wherein the first conductive material and the second conductive material are disposed along a second axis.”
Upon reviewing previous parent applications and continuations, in addition to completing an updated search, search, the closest prior art appears to be U.S. Patent Application Publication 2010/0302199 to Taylor et al., 2004/0204242 to Cheng. Cheng generally discloses a button control for use in game controllers.  When the button is pressed down, the angle and magnitude of the force of each depression will determine the amount of contact between the conducting jell and the resistor strip or the conducting tracks located on the printed circuit board and thereby determine the magnitude of the output signals so as to gain greater game control. Taylor generally discloses user interface devices are described that can detect the location of movement on a user-touchable portion by sensing movement of a ferromagnetic material.  In some embodiments sensors are arranged in a two-dimensional array, and the user interface device can determine the location of the movement in a plane substantially parallel to the two-dimensional array and the acceleration of movement substantially perpendicular to the two-dimensional array.  

However, Cheng and/or Taylor, in combination or taken alone, does not disclose the limitations cited above.   As such, for at least these reasons, Examiner have found these limitations in combination with the other limitations of the claim are neither anticipated by nor obvious over the closest prior art. Therefore, for at least these reasons, claims 1-20 are allowable as over the closest prior art. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419. The examiner can normally be reached M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715